DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s)  in the reply filed on 11/22/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: the grooves of claim(s) 9 & 22, and the intake air pipe(s) of claim(s)12 & 23 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-14 & 21, 23-25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McGregor (5,002,615).
McGregor (5,002,615) disclose(s):
Trans-loading system, figure(s) 3;
Particles, column(s) 1, line(s) 12; 
V-shaped Trough 10;
Sides 18;
Bottom, lowest apex figure(s) 2;
End panels 12 & 14;
at least one vacuum pipe(s) 22;
a plurality of aerators 24;
air intake pipe(s), figure(s) 4;
nozzle, periphery of 22.


	With regard to claim(s) 2 & 6 & 9, McGregor (5,002,615) disclose(s) angles sides converging to a bottom forming an inverted pyramid; best seen figure(s) 2.  A pyramid is geometrically a truncated cone; two truncations.  
	With regard to claim(s) 3, McGregor (5,002,615) disclose(s) opposed, angled end panels; best seen figure(s) 1.
	With regard to claim(s) 7, McGregor (5,002,615) disclose(s) sides with two distinct inclinations; angled 12 & vertical 20.  
	With regard to claim(s) 10, as the applicant has not established a reference(s) plane, McGregor (5,002,615) disclose(s) an angled bottom a defined by applicant’s claim language.  
	With regard to claim(s) 13 & 24, McGregor (5,002,615) disclose(s) a Trans-loading system specifically designed for railcar hopper discharge receiver; & is accordingly sized for mating engagement.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14 & 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (5,002,615) in view of Doble (3,619,011).
With regard to claim(s) 5, McGregor (5,002,615) disclose(s) a vacuum pipe(s) terminating at an end panel.  McGregor (5,002,615) vacuum pipe(s) penetration into the trough.  Doble (3,619,011) teach(es) vacuum pipe(s) penetration, 24 & 26, in a Trans-loading system pneumatically conveying particulates from a trough.  
	It would have been obvious to modify McGregor (5,002,615) to substitute vacuum pipe(s) penetration in order to either increase efficiency or accommodate practical considerations as taught by Doble (3,619,011).  
Claims 1-4, 7-14 & 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (5,002,615) in view of Kemp et al. (3,343,886).
With regard to claim(s) 8 & 22, McGregor (5,002,615) is/are silent on comprising at least one door.  McGregor (5,002,615) lack(s) at least one door slidable in grooves along its open top.  Kemp et al. (3,343,886) teach(es) at least one door slidable in grooves along its open top in a Trans-loading system employed in railcar hopper discharge of particulates; 46, figure(s) 3, inter alia.  
	It would have been obvious to modify McGregor (5,002,615) to provide at least one sliding door in order to either increase efficiency or accommodate practical considerations as taught by Kemp et al. (3,343,886).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653